*254The IAS Court properly exercised its discretion in disposing of the various requests for temporary relief. The award of $60,000 in attorneys’ fees to plaintiff in addition to the $35,000 previously awarded took into account the complexity of the financial issues, the parties’ disparate financial circumstances and the extent to which plaintiff’s legal costs were increased by her own blameworthy conduct. Deferring until trial all future requests for expert and attorneys’ fees took into account the substantial fees that had already been awarded and the appointment of neutral experts chosen with input by both sides but to be paid by defendant to appraise the contested assets. Properly rejected for similar reasons was plaintiff’s request for an advance of $250,000 against equitable distribution generally for the purpose of litigating this action. While it was proper to distribute to defendant the attorneys’ fees he incurred in challenging plaintiff’s wrongful dissipation of marital property (Domestic Relations Law § 236 [B] [5] [d] [11]), the amount thereof should be reconsidered at trial on the basis of proof adequate to document the value of the services rendered. We have considered plaintiff’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Rubin and Nardelli, JJ.